Citation Nr: 0417248	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased disability evaluation for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.

4. Entitlement to an increased disability evaluation for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

5. Entitlement to an annual clothing allowance.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
New York, New York, Regional Office (RO) that increased the 
disability rating for the veteran's serviced-connected 
residuals of injury to the left knee from 10 to 20 percent 
disabling; and increased the disability rating for the 
veteran's service-connected residuals of injury to the right 
knee from 0 to 20 percent disabling.  In December 1996, the 
veteran submitted a notice of disagreement with the October 
1996 rating decision.  In April 1997, the RO issued the 
Statement of the Case (SOC).  In May 1997, the veteran 
submitted his substantive appeal and requested a personal 
hearing before the Board in Washington, D.C.  The veteran 
also requested that the RO provide a rationale as to his 
reduction in his disability rating in September 1987.

In a December 1997 written statement, the veteran indicated 
that he wished to have his personal hearing before the Board 
at a local Department of Veterans' Affairs (VA) office.  In 
April 1998, the veteran was afforded a hearing before a Board 
Member at the New York, New York RO.  In January 2000, the RO 
reclassified and re-evaluated the issues of residuals of left 
and right knee injuries as to the following: (1) 10 percent 
disabling for ligament laxity of the left knee with slight 
instability; (2) 10 percent disabling for arthritis of the 
left knee with limitation of motion ; (3) 10 percent 
disabling for residuals of post-operative right knee with no 
instability; and (4) 10 percent disabling for arthritis of 
the right knee with limitation of motion.  

In June 1999, the veteran contended that he should be awarded 
clothing allowance payments for the years 1998 and 1999.  In 
July 1999, the RO denied entitlement to an annual clothing 
allowance.  In September 1999, the veteran expressed 
disagreement with this determination. The Board notes that 
the SOC was not issued with respect to this issue.  The 
matter is addressed in the remand portion of the decision.

A November 2000 RO internal memorandum reflects that the St. 
Petersburg, Florida, RO acquired jurisdiction of the 
veteran's appeal.  The veteran has been represented by the 
American Legion throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.

In his statement of May 1997, the veteran questioned the 
propriety of the rating reduction action taken by the RO in 
its decision of September 1987.  The RO should clarify the 
veteran's intent in this matter.  By statement in his hearing 
of April 1998, and by written communication in April 2004, 
the veteran claimed service connection for a right ankle 
disorder.  In July 2000, the veteran applied for eligibility 
of a clothing allowance for the year 2000.  A June 2001 
electronic internal memorandum reflects that the veteran has 
applied for the Service Disabled Veterans Insurance.  The RO 
has not taken any formal action as to these issues.  
Therefore, the issues of (1) entitlement to service 
connection for a chronic right ankle disorder; (2) 
entitlement to a clothing allowance for the year 2000; and 
(3) entitlement to the Service Disabled Veterans Insurance 
are referred to the RO for appropriate action.


REMAND

At the April 1998 hearing, the veteran indicated that he 
received VA vocational rehabilitation.  An April 2000 private 
clinical note shows that A. Das, M.D., provided treatment for 
the veteran's knees since March 1991.  Reports of VA 
vocational rehabilitation and clinical documentation of the 
cited treatment are not of record.  VA should obtain all 
relevant VA and private records that could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been afforded VA compensation examinations 
(see VA examination reports of August 1996 and May 1998).  
The examinations, however, did not fully address the factors 
delineated in DeLuca v. Brown, i.e., evidence of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  In fact, on numerous occasions, the veteran has 
complained of pain in his knees since the May 1998 VA 
compensation examination (see VA treatment records dated from 
February 2001 to November 2003).  VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
VA compensation examination(s) that includes the DeLuca 
factors is required to resolve these issues.

The Board notes that the veteran has submitted a timely 
notice of disagreement with the July 1999 decision that 
denied an annual clothing allowance (see VA Form 21-4128 
dated in September 1999).  The RO has not issued a SOC to the 
veteran which addresses this issue.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should provide the veteran 
with a copy of the September 1987 rating 
decision.  

3. The RO should request that the 
veteran provide information as to all 
treatment of residuals of bilateral knee 
injuries and arthritis of his bilateral 
knees, including the names and addresses 
of all health care providers, clinics, 
and hospitals, and the approximate dates 
of treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Das, and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

4. The RO should then request that 
copies of all VA documentation, 
including VA vocational rehabilitation 
reports, after June 1995 pertaining to 
treatment of the veteran's residuals of 
bilateral knee injuries and arthritis 
of his bilateral knees, which is not 
already of record, be forwarded for 
incorporation into the record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his residuals of 
bilateral knee injuries and arthritis 
of his bilateral knees.  All indicated 
tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

The examiner should identify whether the 
veteran exhibits slight, moderate, or 
severe recurrent subluxation or lateral 
instability in his left and right knees; 
and whether the veteran exhibits 
occasional incapacitating exacerbation in 
his left and right knees.

The examiner should also identify the 
limitation of activity imposed by the 
veteran's service-connected residuals of 
his bilateral knee injuries and arthritis 
of his bilateral knees and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with motion or use 
of the left and right knees should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected disabilities 
upon his industrial activities and 
employability.  

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

7. The RO should issue a SOC addressing 
the issue of entitlement to an annual 
clothing allowance.  The statement of the 
case should include a summary of the 
relevant evidence and citation to all 
relevant law and regulations. 38 U.S.C.A. 
§ 7105(d).  The veteran should be advised 
of the time limit in which he may file a 
substantive appeal in this case. 38 
C.F.R. § 20.302(b) (2003).  

8. The RO should then readjudicate the 
veteran's entitlement to an increased 
disability evaluation for his residuals 
of left knee injury, arthritis of his 
left knee, residuals of right knee 
injury, and arthritis of his right knee.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


